IN THE DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FIFTH DISTRICT

                                             NOT FINAL UNTIL TIME EXPIRES TO
                                             FILE MOTION FOR REHEARING AND
                                             DISPOSITION THEREOF IF FILED

K.M.W., A CHILD,

             Appellant,

 v.                                                Case No. 5D17-1735

STATE OF FLORIDA,

             Appellee.

________________________________/

Opinion filed January 12, 2018

Appeal from the Circuit Court
for Orange County,
Sally D.M. Kest, Judge.

James S. Purdy, Public Defender, and
Kristen D. Dukes, Assistant Public
Defender, Daytona Beach, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Allison L. Morris,
Assistant Attorney General, Daytona
Beach, for Appellee.


PER CURIAM.

      AFFIRMED. See D.R. v. State, 178 So. 3d 478, 482 (Fla. 4th DCA 2015) (holding

that explaining trial court’s reasons for departure from DJJ recommendation is not

required for court’s initial decision of whether to commit juvenile even when DJJ

recommends probation; findings are required only when court departs from
recommended restrictiveness level of commitment); see also D.G. v. State, 170 So. 3d 1,

3-4 (Fla. 2d DCA 2015); J.B.S. v. State, 90 So. 3d 961, 967 (Fla. 1st DCA 2012).



EVANDER, BERGER and EDWARDS, JJ., concur.




                                           2